Citation Nr: 0306972	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a right leg injury.  


REPRESENTATION

Appellant represented by:	P. A. Fuentes-Rivera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
February 2000 remand in which the Board mistakenly directed 
the RO to issue a Supplemental Statement of the Case (SSOC) 
as to the issue of whether new and material evidence had been 
submitted to reopen the veteran's claim for residuals of 
rheumatic fever.  The RO correctly issued a SSOC on the issue 
of whether new and material evidence had been submitted to 
reopen his claim for service connection for residuals of a 
right knee injury.  

The Board notes that on the January 1996 VA Form 9, the 
veteran indicated that he wished to have a personal hearing 
at a local VA office before the Board.  However, a September 
1997 Report of Contact, VA Form 119, indicates that the 
parties agreed on an RO hearing before a Hearing Officer.  
This was conducted in February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was previously denied for 
postoperative residuals of an injury to the right lower 
extremity in a May 1995 Board decision.  

3.  The veteran attempted to reopen his claim for service 
connection in May 1995. 

4.  The evidence received into the record since the May 1995 
rating decision includes testimony provided at a February 
1998 RO hearing, reports of VA outpatient treatment from the 
VAMC at San Juan Puerto Rico, dated from October 1995; this 
evidence is not so significant that it must be viewed in the 
context of all the evidence in order to fairly decide the 
claim.  


CONCLUSIONS OF LAW

1.  The May 1995 Board decision that denied entitlement to 
service connection for residuals of an injury to the right 
lower extremity is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2002).


2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of an injury 
to the right lower extremity.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The procedural history in this case is as follows.  
Entitlement to service connection was denied originally for 
residuals of trauma and surgery of the right knee in an 
October 1985 rating decision.  That decision indicated that 
this was a fire-related case and the only available service 
medical records were morning reports showing the veteran was 
on sick call in January 1956.  No details are provided in 
these records.  The veteran stated that he had sustained 
injury to his right leg in December 1955.  The initial VA 
examination, conducted in July 1983, shows that the veteran 
reported that he sustained a fall in December 1955, that he 
injured his right knee and that he underwent surgery while 
stationed at Fort Brooke, Puerto Rico.  The recorded 
diagnosis included residuals of trauma and surgery, right 
knee.  

The claim for service connection was denied in October 1985 
based on the finding that the available service medical 
records failed to show that the veteran sustained a right leg 
injury in service.  The veteran was notified of that 
determination by correspondence, dated in October 1985, and 
he did not perfect an appeal following the notification of 
the denial of benefits.  

The denial status was upheld by the Board in a May 1995 
decision.  The Board reached the following findings of fact:  

"1.  In an unappealed rating decision of 
October 1985, the RO denied entitlement 
to service connection for the post 
operative residuals of an injury to the 
right lower extremity.  

2.  The evidence submitted since the 1985 
rating action consisted of unsupported 
lay recollections from a friend of the 
veteran, morning reports and records of 
current medical treatment for the right 
knee, they merely reiterate the veteran's 
contentions and do not serve to establish 
the incurrence of a chronic disorder of 
the right lower extremity in service.  

The Board reached the following conclusion of law:

Evidence as to service-connection of a 
chronic right leg disorder received since 
the rating decision of October 1985 is 
neither new nor material, and the 
decision denying the veteran's claim for 
service connection for post operative 
residuals of  and injury to the right 
lower extremity became final and is not 
reopened.  38 U.S.C.A. § 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.102, 3.156 (1994).  

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims to reopen were received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous condition.  
The RO has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran and his 
representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  

The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in a September and 
December 1995 rating decisions, a December 1995 statement of 
the case, July 1998 and December 2002 supplemental statements 
of the case, and a February 2000 Board remand.  He was 
specifically told that there was no evidence showing that new 
and material evidence had been received to reopen the claims 
of entitlement to service connection for residuals of injury 
to the right lower extremity.  The RO also notified him by 
letter dated June 2002, that he needed to submit new and 
material evidence in support of his claim, such as statements 
from doctors who treated him for the disability at issue.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in June 2002, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  The RO also obtained the 
veteran's VA medical records from the San Juan, Puerto Rico 
VA Medical Center (VAMC).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential 


element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the May 1995 Board Decision.  

The evidence received into the record includes testimony 
provided at the February 1998 RO hearing and reports of VA 
outpatient treatment from October 1995 to March 1997.  In the 
case of the former, the evidence is redundant inasmuch as it 
restates the contentions previously considered and rejected 
by the Board.  Consequently, the testimony presented by the 
veteran is not new.  

With respect to the VA outpatient treatment reports, this 
evidence is new, inasmuch it was not previously of record.  
However, these records only show ongoing evaluation and 
treatment for the right lower extremity.  Nothing contained 
in these records addresses the basis for the original denial 
of benefits-i.e., the absence of evidence of injury during 
the veteran's military service.  In view of the foregoing, 
the Board finds the evidence received since the 1995 Board 
decision is not so significant as to require a review of all 
the evidence of record in order to fairly decide the claim.  

(Continued on Next Page)



ORDER

New and material evidence has not been received to reopen the 
claim for service connection for the residuals of injury to 
the right lower extremity.  The appeal is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

